Baldwin, Judge.
This is an appeal from the judgment of the U.S. Customs Court (now the U.S. Court of International Trade), 84 Cust. Ct. 167, C.D. 4855, 496 F. Supp. 1311 (1980), sustaining the appellee’s claim that the imported merchandise in issue, known as a power failure light, was improperly classified as a flashlight under item 683.70 of the Tariff Schedules of the United States (TSUS) and was correctly classifiable as electrical articles, not specifically provided for, under item 688.40.* We affirm.
*15OPINION
We agree with the holding of the Court of International Trade that the imported power failure lights were incorrectly classified as “flashlights” and should be classified as “[e]lectrical articles * * * not specifically provided for.” Accordingly, we affirmed the judgment of the court and adopt the court’s opinion as our own.

 The relevant TSTJS provisions are as follows:
[Classified under:]
Portable electric lamps with self-contained electrical source, and parts thereof:
683.70 Flashlights and parts thereof........ 35% ad val.
[Claimed under:]
688*40 Electrical articles, and electrical parts of articles, not specifically pro-
vided for.,.............. 5.5% ad al.